UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7468


ROBERT GARY MOORE,

                    Plaintiff - Appellant,

             v.

WARDEN,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-02788-JKB)


Submitted: April 25, 2019                                         Decided: May 1, 2019


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert G. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Gary Moore appeals the district court’s order granting summary judgment

to the Warden and dismissing his 42 U.S.C. § 1983 (2012) complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Moore v. Warden, No. 1:17-cv-02788-JKB (D. Md. filed July 3, 2018;

entered July 5, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2